Exhibit 10.1

 

LOGO [g87467zebra.jpg]   LOGO [g87467zebra1.jpg]

 

CONTACT:

    

Investors:

     Financial Media:

Douglas A. Fox, CFA

     Tim Dreyer

VP, Investor Relations

     Zebra Technologies

+1 847 793 6735

     +1 847 793 5677

dfox@zebra.com

     tdreyer@zebra.com

 

1. Richard Keyser Appointed to Zebra Technologies’ Board of Directors

W. W. Grainger chairman brings deep experience in distribution,

product sourcing and customer service to Zebra’s board

Vernon Hills, IL, June 16, 2008 — Zebra Technologies Corporation (NASDAQ: ZBRA)
today announced that Richard L. Keyser has been appointed to its board of
directors. With this appointment and the election of Andrew Ludwick also
announced today, Zebra’s board is now comprised of seven members, with five
independent directors.

Since 1997, Mr. Keyser, 65, has served as chairman of W. W. Grainger, Inc., a
leading international distributor of maintenance, repair and operating (MRO)
supplies. He recently retired as chief executive officer of the company, a
position he held since 1995. Mr. Keyser joined Grainger in 1986 and became a
director in 1992. In his career, he also held positions at NL Industries and
Cummins Engine Company. Mr. Keyser received a bachelor’s degree in nuclear
science from the United States Naval Academy in 1964 and served in the Navy’s
submarine service. He was awarded an MBA from the Harvard Business School in
1971. In addition to Grainger, Mr. Keyser is a director of the Principal
Financial Group and the Rohm & Haas Company.

“Richard Keyser’s experience in leading companies to achieve operational
excellence and deliver superior customer service will help Zebra realize its
goals,” said Anders Gustafsson, chief executive officer. “He has had great
success in building distribution in international regions, notably China, and
global product sourcing. We are pleased to have further expertise in these
strategically important areas with the addition of Richard Keyser to the board.”

—more—

 

LOGO [g87467zebra2.jpg]



--------------------------------------------------------------------------------

Richard Keyser Appointed to Zebra Technologies Board of Directors, page 2

Zebra Technologies Corporation helps companies identify, locate and track
assets, transactions and people with on-demand specialty digital printing and
automatic identification solutions. In more than 100 countries around the world,
more than 90 percent of Fortune 500 companies use innovative and reliable Zebra
printers, supplies, RFID products and software to increase productivity, improve
quality, lower costs, and deliver better customer service. Information about
Zebra and Zebra-brand products can be found at http://www.zebra.com.

###